Opinion issued September 7, 2006                                                               :













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00746-CR
____________

RODERICK LASHAWN WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 1015250



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Roderick Lashawn Williams, and signed a final judgment in this case on January 12,
2006.  Roderick Lashawn Williams did not file a motion for new trial, and therefore
the deadline for filing a notice of appeal was February 13, 2006, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).    
               Roderick Lashawn Williams filed a notice of appeal on July 31, 2006,   168
days after the deadline.  Notice of appeal was deposited in the mail on July 27, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b). 
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
                All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).